DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/09/2020 which has been entered. Claims 1, 2, 5, 6, 8, 9, 11, 12, 16, 18 and 19 have been amended. Claims 7 and 17 have been cancelled. No Claims have been added. Claims 1-6, 8-16 and 18-20 are still pending in this application, with Claims 1 and 11 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-6, 8-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in part …in response to determining that the first contact center queue meets the first overload threshold: identify a contact center resource a first reserve agent group, wherein the first reserve agent group is associated with a second contact center queue… It is unclear exactly what is the relationship between the recited a contact center resource and the recited a first reserve agent. This language could be interpreted in multiple ways that include but is not limited to:
1: The recited call center resource is a first reserve agent group; 2: The recited call center resource is a part of the first reserve agent group; or 3: The recited call center resource is a distinct entity separate from the first reserve agent group. As such Claim 1 is found to be indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination the recited …a contact center resource a first reserve agent group… is being considered to be a contact center resource of a first reserve agent group.
Claims 2-6 and 8-10 depend on Claim 1 and are rejected due their dependency on a rejected base claim.
Claim 11 has language similar to Claim 1 and is rejected under a similar rationale.
Claims 12-16 and 18-20 depend on Claim 11 and are rejected due their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of Ouimette et al (10,616,345 B1).  
As per Claim 1, Rumpf teaches a contact center comprising: a microprocessor (Figure 2 – Reference 200; Page 3, Paragraphs [0026] and [0028]); and a computer readable medium, 118; Figure 3 – Reference 308; Page 1, Paragraph [0002]; Page 2, Paragraph [0021]; Page 5, Paragraph [0043]).
Rumpf also teaches in response to determining that the first contact center queue meets the first overload threshold: identifying a contact center resource within a first reserve agent group, wherein the first reserve agent group is associated with a second contact center queue (Figure 1 – Reference 122 and 124; Figure 3 – Reference 310; Page 4, Paragraph [0038] – Page 5, Paragraph [0040] and [0044]).
(Note: In paragraph [0038], Rumpf describes a service queue manager that manages services queues with a call center. The service queue manager is responsible for creating/removing service queues, identifying an appropriate service queue for each call, and forwarding calls from the service queues to the agents as necessary. Rumpf also indicates calls may be placed in a variety of queues based on the nature of the request [e.g. customer service, billing, tech support, etc.])
(Note: In paragraph [0039], Rumpf describes an agent pool manager that manages a variable number of agents that are actively fielding calls for one or more service queues. Rumpf also indicates that each service queue may be associated with one or more agent pools [i.e. agents actively servicing a specific pool; and agents working in a different pool with the option to be reallocated as required]) 

Rumpf does not teach wherein the first reserve agent group only supports communication sessions in a second communication media. However, Ouimette teaches wherein the first reserve agent group only supports communication sessions in a second communication media (Figure 11 – Reference 1130; Figure 12A – Reference 1100; Column 23, Line 61 – Column 25, Line 14). 
(Note: Figure 11 is an illustration of an Agent Session Authorization Table that indicates the maximum number of voice calls/text sessions/chat sessions/emails session/total sessions an agent is authorized to handle simultaneously. The authorization table also allows for the assignment of voice only or non-voice only communications. Assuming that Figure 11 represents a reserve agent group. In a circumstance where each agent is restricted to voice only communication and primary agent group is handling communications that include at least one of text, chat or email [non-voice communications] the recitation is met)
The combination of Rumpf and Ouimette teaches wherein the first reserve agent group only supports communication sessions in a second communication media until the first contact center queue meets the first overload threshold; and routing a first communication session held in the first contact center queue in the first communication media to the identified contact center resource of the first reserve agent group as described above. (Note: Rumph indicates the service 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Rumpf with the system as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.
As per Claims 2 and 12, the combination of Rumpf and Ouimette teaches wherein the first reserve agent group comprises a plurality of contact center agents as described in Claims 1 and 11. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction. 
As per Claims 3 and 13, the combination of Rumpf teaches determining that the first contact center queue meets a second overload threshold (Dynamic threshold – Page 5, Paragraphs [0040] and [0041]). Rumpf also teaches routing a second communication session held in the first contact center queue in the first communication media to a contact center resource of a hybrid agent group (Service Queue Manager: Page 4, Paragraph [0038]).
The combination of Rumpf and Ouimette teaches wherein the second communication session is routed prior to the first communication session and wherein the first communication session is routed in response to all contact center resources in the hybrid group supporting the first communication media.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  
As per Claims 4 and 14, the combination of Rumpf and Ouimette teaches wherein the first contact center queue supports a second communication media and wherein the microprocessor readable and executable instructions further cause the microprocessor to: in response to the first contact center queue being overloaded: identify a second reserve agent group associated with the first contact center queue; and route a second communication session held in the first contact center queue in the second communication media to a contact center resource of the second reserve agent group as described in Claims 1 and 11 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  

(Note: Claims 5 and 15 differ from Claims 3 and 13 in that there are 3 total communications in Claims 5 and 15 whereas Claims 3 and 13 feature 2 total communications) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  
As per Claims 6 and 16, Rumpf teaches wherein the first overload threshold comprises a threshold for communication sessions held in the first contact center queue for the first communication media and a second overload threshold for communication sessions held in the first contact center queue for the second communication media as described in Claim 1.
(Note: In paragraphs [0004] and [0005], Rumpf describes a plurality of thresholds. In Paragraph [0040], Rumpf describes analyzing metrics associated with service queues [e.g. average hold time, number of callers on hold, call volume, which call types are on hold, etc.]. Each of the examined metrics may have a threshold that serves as a trigger for an overload alleviating action to be performed)

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  
As per Claims 9 and 19, the combination of Rumpf and Ouimette teaches wherein in response to the first contact center queue meeting the first overload threshold, a first individual contact center resource that becomes available in the first reserve agent group receives a communication session in the first communication media as described in Claims 1 and 11.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  
As per Claims 10 and 20, the combination of Rumpf and Ouimette teaches determining that the first contact center queue is no longer overloaded; and in response to the first contact 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  
As per Claim 11, the combination of Rumpf and Ouimette teaches a system and method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by Ouimette to lower the wait time customers spend waiting to have their complaint addressed by an agent by reallocating agent form queues experiencing less volume in an effort to improve overall customer satisfaction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wineberg et al (6,282,282 B1), Srinivas et al (2014/0023186 A1), Lai et al (2006/0227961 A1), McPartlan et al (7,043,007 B2) and Gupta (2010/0303227 A1). Each of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHARYE POPE/Examiner, Art Unit 2652 

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652